Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the disclosure is withdrawn in response to the applicant’s arguments. See page 7 of the remarks filed on 09/03/2021. The disclosure is deemed appropriate. The Examiner appreciates the clarification. 

Response to Arguments
Applicant’s arguments, see remarks, filed 09/03/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jang et al. (US 2018/0190218 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0253602 A1, hereinafter “Wu”) in view of Song et al. (US 2014/0210841 A1, hereinafter “Song”) and Jang et al. (US 2018/0190218 A1, hereinafter “Jang”).

As to claim 1, Wu (Fig. 6) discloses a liquid crystal display (LCD) (Para. 0002), comprising:
an LCD panel (Para. 0006), comprising a deformation area (Para. 0055, mura area 10), the deformation area comprising a first subpixel (12);
a grayscale voltage output portion, configured to output a first grayscale voltage to the first subpixel (Para. 0056, a driving circuit supplying gamma voltages); and
a grayscale voltage adjusting portion, configured to adjust the first grayscale voltage into a second grayscale voltage (Para. 0057, the voltage divider to create gamma voltages for the mura area), so that a brightness of the first subpixel at the second grayscale voltage is less than a brightness of the first subpixel at the first grayscale voltage (Fig. 7; Para. 0017, 0066, the gamma voltage for the normal 
Wu does not disclose a deformation area formed by bonding of a driver integrated circuit (IC), 
the driver IC is disposed on the LCD panel, and an orthographic projection of the driver IC on the LCD panel is located outside an orthographic projection of the first subpixel on the LCD panel. 
However, Song (Fig. 5A) teaches a deformation area (502, 504) formed by bonding of a driver integrated circuit (Para. 0004, 0032, “light leak problem caused by an extrusion to the LCD flat panel due to structure parts production failing to meet the precision requirement for the design”. The structural parts would include a driver integrated circuit.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Song to compensate the brightness unevenness caused by structural deformation in the device disclosed by Wu. The combination would have merely yielded predictable results as Wu already discloses compensating for the brightness unevenness. 
And, Jang (Fig. 2) teaches the driver IC (SDIC, GIP) is disposed on the LCD panel (Para. 0074, 0077-0078), and an orthographic projection of the driver IC on the LCD panel is located outside an orthographic projection of the first subpixel on the LCD panel (Figs. 1 and 2; Para. 0055, the subpixels are formed at the intersection of the data lines and the gate lines. Therefore, the orthographic projection of the driver IC will be located outside the orthographic projection of the subpixels). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jang to apply the driver circuits by a chip-on-glass method in the device disclosed by Wu/Song. The combination would have merely yielded predictable results. In combination, Wu, Song and Jang would teach a display device that would compensate for an image deterioration in any parts of the display panel that is caused by structural parts design issues including abnormalities caused by bonding of the driver IC and the display panel. 
The above rejection also stands for the corresponding method of claim 8. 

As to claim 2, Wu discloses the LCD according to claim 1, wherein the grayscale voltage adjusting portion is configured to allow the brightness of the first subpixel at the second grayscale voltage to be minimum (Fig. 7; Para. 0017, 0066, Grayscale voltage is adjusted according to the requirement. And, the lower grayscale voltage will generate minimum brightness.). 
The above rejection also stands for the corresponding method of claim 9. 

As to claim 3, Wu (Fig. 6) discloses the LCD according to claim 1, wherein the LCD panel further comprises a non-deformation area (the area outside mura area 10), the non-deformation area comprises a second subpixel (pixels outside mura area 10), and the grayscale voltage adjusting portion is configured to allow the brightness of the first subpixel at the second grayscale voltage to be equal to or close to a brightness of the second subpixel at the first grayscale voltage (Para. 0016-0018).
The above rejection also stands for the corresponding method of claim 10. 

As to claim 4, Wu (Fig. 6) The LCD according to claim 3, wherein the grayscale voltage output portion is further configured to output a third grayscale voltage to the second subpixel (grayscale voltage to the third pixel), and the third grayscale voltage is equal to the first grayscale voltage (the voltages are equal in normal area), and if the brightness of the first subpixel at the second grayscale voltage is different from the brightness of the second subpixel at the first grayscale voltage (Para. 0032), the grayscale voltage adjusting portion is further configured to adjust the third grayscale voltage into a fourth grayscale voltage, so that a brightness of the second subpixel at the fourth grayscale voltage is the same as the brightness of the first subpixel at the second grayscale voltage (Para. 0032-0036, if the 
The above rejection also stands for the corresponding method of claim 11. 

As to claim 5, Wu (Fig. 6) discloses the LCD according to claim 1, wherein the deformation area comprises a plurality of deformation sub-areas (12, 14), a same deformation sub-area has a same deformation degree (Para. 0055, pixels 12 has same “mura effect”), and the grayscale voltage adjusting portion is configured to allow the second grayscale voltages of the first subpixels at a same grayscale in a same deformation sub-area to be same (Fig. 7 element “e”; Para. 0066, the grayscale voltage to the first main pixels 12), and allow the second grayscale voltages of the first subpixels at a same grayscale in different deformation sub-areas to be different (Fig. element “f”; Para. 0065-0067, the gray scale voltage to the second main pixels 14; Song discloses deformation areas as discussed above, Fig. 5A, Para. 0032).
The above rejection also stands for the corresponding method of claim 12. 

As to claim 6, Wu does not explicitly disclose the LCD according to claim 1, further comprising a first subpixel coordinate recording portion of the deformation area, wherein the first subpixel coordinate recording portion of the deformation area is configured to record a coordinate of the first subpixel in the deformation area.
However, Song teaches further comprising a first subpixel coordinate recording portion of the deformation area, wherein the first subpixel coordinate recording portion of the deformation area is configured to record a coordinate of the first subpixel in the deformation area (Para. .0033). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Song to use coordinate system in the device disclosed by Wu. The motivation would have been to recognize the location of pixels (Song; Para. 0033). 
As to claim 7, Wu does not explicitly disclose the LCD according to claim 1, further comprising a memory, wherein the memory is configured to store the second grayscale voltage corresponding to the first grayscale voltage (Para. 0022), the second grayscale voltage is a grayscale voltage at which the brightness of the first subpixel is less than the brightness of the first subpixel at the first grayscale voltage, and the grayscale voltage is obtained by an offline test.
However, Song (Fig. 3) teaches further comprising a memory (303), wherein the memory is configured to store the second grayscale voltage corresponding to the first grayscale voltage (Para. 0022), the second grayscale voltage is a grayscale voltage at which the brightness of the first subpixel is less than the brightness of the first subpixel at the first grayscale voltage (Para. 0025, coefficient is smaller than 1), and the grayscale voltage is obtained by an offline test (Fig. 4; Para. 0022, it is done through a computer 403).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Song to include a memory in the device disclosed by Wu. The motivation would have been to store necessary data (Song; Para. 0022). 
The above rejection also stands for the corresponding method of claim 15. 

As to claim 21, Jang (Fig. 3) teaches the LCD according to claim 1, wherein the LCD panel comprises an edge beside which the driver IC is located (GIP #L1), and the driver IC is closer to the edge of the LCD panel than the first subpixel (it appears from the figure that the driver GIP #L1 will be closer to the left edge of the display panel 110 than a first subpixel. The first subpixel is formed at the intersection of the first gate line and the first data line.).

As to claim 22, Jang (Fig. 3) teaches the LCD according to claim 1, wherein the driver IC is located at a side of the first subpixel away from the second subpixel (second sub pixel is the intersection of the first gate line and the second data line).

As to claim 23, Jang teaches the LCD according to claim 1, wherein the LCD panel comprises an array substrate on which the driver IC is bonded (Para. 0055), the driver IC is bonded to an area outside a pixel region of the array substrate (Fig. 3; Para. 0074, 0077-0078).

As to claim 24, Jang teaches the LCD according to claim 1, wherein the second subpixel, the first subpixel, and the driver IC are arranged in sequence (Fig. 3, GIP #L1, first sub-pixel and second sub-pixel will be arranged in sequence from left to right).

As to claim 25, Song teaches the LCD according to claim 5, wherein each of the plurality of deformation sub-areas is in an annular shape, deformation degrees are gradually decreased from an area close to the driver IC to an area away from the driver IC (Fig. 5A elements 501, 502, 503; Para. 0032, The deformation degree will be higher at the center of deformation than other region. Therefore, if the deformation is caused by a driver, then the deformation degree will be higher in the area closer to the driver. As discussed above, Song, Liu and Jang, in combination, teach deformation area caused by the bonding of the driver chip.).



Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Wang et al. (US 2008/0284794 A1) discloses testing pixels for mura effect (Fig. 2). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625